ON BEHEARING-
February 17, 1932.
Mb. Justice Córdova Davila
delivered the opinion of the Court.
The motion for rehearing presented, by plaintiff does not contain any new argument nor raises any question that has not been decided by this Court in its dormer opinion. The defects in the description of the property were not cured by the evidence. This applies to the boundaries. As regards the size of the strip of land of which it is alleged the plaintiff was dispossessed, two witnesses testified: the plaintiff himself and Lorenzo Rosado. The former stated that the defendant and Pablo Colón removed a landmark from the lot and placed it at a distance of 20 centimeters from its original position, thus destroying an angle existing there. The latter *448testified that Tomás and Pablo Colón removed a landmark existing to the left of the lot of Mr. Bodriguez and placed it from 8 to 9 centimeters within the latter’s property. Hence, plaintiff’s own evidence is contradictory with regard to the size of the parcel. Under the pleadings and the evidence herein it would not he possible to identify the property in case of execution.
In deciding this case we inadvertently incurred the error of dismissing the complaint without special imposition of costs. The defendant requests that to correct this mistake our judgment should be reconsidered and costs imposed on the plaintiff. He is right. The law is clear and explicit. In cases of injunction to recover possession of real property costs must be awarded against the defeated party. This Court lacks jurisdiction to exonerate plaintiff from the payment of such costs, but we do have jurisdiction to exclude attorney’s fees therefrom. McEvoy v. Nadal et al., 34 P.R.R. 610; Crédito y Ahorro Popular v. Molini, 42 P.R.R. 858. The provisions of the statute are complied with by adjudging the plaintiff to pay the costs, and regard being had for the attendant circumstances herein, we are of the opinion that our former judgment should be modified, by imposing costs on the plaintiff but without including attorney’s fees.